Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 28, 2015

                                       No. 04-15-00217-CV

     FOR THE BEST INTEREST AND PROTECTION OF A.S., a Mentally Ill Person,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2015-MH-0851
                          Honorable Oscar J. Kazen, Judge Presiding


                                          ORDER
      The trial court has ordered Appellant to be hospitalized, receive psychoactive
medications, and has appointed counsel in this accelerated appeal.
         Appellant’s brief was due on May 4, 2015. On May 6, 2015, we granted in part
Appellant’s counsel’s motion for extension of time to file the brief until May 14, 2015. As of the
date of this order, Appellant’s brief has not been filed and appointed counsel has not responded
to this court’s telephone inquiry.
       To ensure Appellant’s liberty interests are protected, we ABATE this appeal and
REMAND the cause to the trial court. See In re F.M., 183 S.W.3d 489, 498 (Tex. App.—
Houston [14th Dist.] 2005, no pet.) (recognizing “avoiding the unwanted administration of
antipsychotic drugs” is a “significant liberty interest”); cf. TEX. R. APP. P. 38.8(b) (no brief filed
in criminal case); Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no
pet.).
       We ORDER the trial court to conduct a hearing in compliance with Rule 38.8(b) to
answer the following questions:
       (1)     Does Appellant desire to prosecute his appeal?

       (2)     Has appointed counsel abandoned the appeal?

       (3)     Is a new counsel needed to ensure Appellant’s brief is timely filed?

        The trial court may, in its discretion, receive evidence on the first question by whatever
means it deems appropriate to ensure the court understands Appellant’s desire with respect to
this appeal. The trial court shall, however, order Appellant’s counsel to be present at the hearing.
See TEX. R. APP. P. 38.8(b)(3).
        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, not later than TEN DAYS from the date of this order, which shall include the
following: (1) a transcription of the hearing and copies of any documentary evidence admitted,
(2) written findings of fact and conclusions of law, and (3) if new counsel is appointed, the order
appointing new counsel. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court